 



Exhibit 10.37
CONFIDENTIAL
Settlement, Release and License Agreement Between
Transmeta Corporation And Intel Corporation
     This Settlement, Release and License Agreement (“Agreement”) is entered
into as of December 31, 2007 (“Effective Date”) by and between Transmeta
Corporation, a Delaware corporation having an office at 2540 Mission College
Blvd., Santa Clara, CA 95054, (“Transmeta”) and Intel Corporation, a Delaware
corporation having an office at 2200 Mission College Blvd., Santa Clara,
California 95052, U.S.A. (“Intel”) (each of Transmeta and Intel being a “Party”
and together the “Parties”).
WHEREAS, there is pending litigation in the United States District Court for the
District of Delaware in Civil Action No. 06-633-GMS in which the Parties have
asserted various claims and defenses against each other;
WHEREAS, in the pending litigation, each Party alleges, among other things, that
certain of the other Party’s past and current microprocessor products infringe
certain of its patents, and Transmeta further alleges that certain of Intel’s
microprocessors in development infringe certain Transmeta patents;
WHEREAS, each Party denies that it infringes any of the patents asserted by the
other Party and contends that the patents asserted by the other Party are either
invalid or unenforceable;
WHEREAS, the Parties deny any liability arising from the pending litigation, but
wish to resolve all claims, known and unknown, between them;
WHEREAS, the Parties entered into a Binding Term Sheet dated October 20, 2007,
as amended on December 18, 2007 (the “Binding Term Sheet”), pursuant to which
the Parties agreed to, among other things, settle the pending litigation and
attempt to negotiate a definitive agreement by December 31, 2007 or have the
Binding Term Sheet become the final agreement between the Parties effective
December 31, 2007;
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and in consideration of the mutual covenants and
payments set forth herein, the parties hereto agree as follows:
1. Definitions

1.1.   “Affiliate” means any entity that directly or indirectly controls or is
under common control with the subject Party. Solely for the purposes of this
definition of “Affiliate” set forth in this Section 1.1, “control” means direct
or indirect ownership or control of (i) more than fifty percent (50%) of the
outstanding shares or securities entitled to vote for the election of directors
or similar managing authority of the subject entity; (ii) more than fifty
percent (50%) of the ownership interest representing the right to make the
decisions for the subject entity; or (iii) any other ability to elect more than
half of the board of

 



--------------------------------------------------------------------------------



 



    directors or similar managing authority of the subject entity, whether by
contract or otherwise.   1.2.   “Assert/Assertion” means to bring an action of
any nature before any legal, judicial, arbitration, administrative, executive or
other type of body or tribunal that has or claims to have authority to
adjudicate such action in whole or in part. Examples of such body or tribunal
include, without limitation, United States State and Federal Courts, the United
States International Trade Commission and any foreign counterparts of any of the
foregoing; provided, however, that this definition shall specifically exclude
patent interference proceedings, if any, before the United States Patent and
Trademark Office or any foreign counterpart patent office or agency.   1.3.  
“Capture Period” shall mean any time on or prior to the tenth (10th) anniversary
of the Effective Date.   1.4.   “Claims” shall mean actions, causes of action,
claims or demands of any type, liabilities, losses, damages, duties,
obligations, attorneys’ fees, court costs, or any other form of claim or
compensation.   1.5.   “Change of Control” shall mean any transaction or series
of related transactions with respect to any Party or Granting Subsidiary in
which, either:

  (1)i.1.   a Person or group of related Persons, any one of which is not a
Covered Party and is not a Granting Subsidiary, who do not Control (as defined
below) such Party prior to such transaction or series of transactions,
subsequently obtain(s) Control of a Party by any means, whether by operation of
law, acquisition of securities, merger, contract, acquisition of assets, or
otherwise; or     (1)i.2.   a Person or group of related Persons, any one of
which is not a Covered Party and is not a Granting Subsidiary, who do not
Control such Granting Subsidiary prior to such transaction or series of
transactions, subsequently obtain(s) Control of a Granting Subsidiary by any
means, whether by operation of law, acquisition of securities, merger, contract,
acquisition of assets, or otherwise in a transaction or series of transactions
that result(s) in the Granting Subsidiary no longer meeting all the requisite
conditions of being a Subsidiary.

    As used in this Section 1.5, a Person (or group of related Persons)
exercises “Control” over a Party or Granting Subsidiary when such Person or
group owns or controls (either directly or indirectly) any of the following:
(a) if the Party or Granting Subsidiary issues voting stock or other voting
securities, more than fifty percent (50%) of the outstanding stock or securities
entitled to vote for the election of directors or similar managing authority; or
(b) if such Party or Granting Subsidiary does not issue voting stock or other
voting securities, more than fifty percent (50%) of the ownership interest that
represents the right to make decisions for such Party or Granting Subsidiary; or
(c) any other ability to elect more than fifty percent (50%) of the board of
directors or similar managing

-2-



--------------------------------------------------------------------------------



 



    authority of the subject Party or Granting Subsidiary, whether by contract
or otherwise; provided, however, that with respect to an Intel Granting
Subsidiary that is a Minority Subsidiary, the applicable percentage in
(a) through (c) above shall be sixty percent (60%) percent instead of fifty
percent (50%).   1.6.   “Controlled Subsidiary” shall mean any Subsidiary in
which a Party owns or controls (either directly or indirectly) any of the
following:

  (a)   if such entity has voting shares or stock or other voting securities,
more than fifty percent (50%) of the outstanding shares or stock or securities
entitled to vote for the election of directors or similar managing authority; or
    (b)   if such entity does not have voting shares or stock or other voting
securities, more than fifty percent (50%) of the ownership interest that
represents the right to make decisions for such entity; or     (c)   any other
ability to elect more than fifty percent (50%) of the board of directors or
similar managing authority of the subject entity, whether by contract or
otherwise.     For clarity, “Intel Controlled Subsidiary” shall mean a
Subsidiary of Intel that is a Controlled Subsidiary, and “Transmeta Controlled
Subsidiary” shall mean a Subsidiary of Transmeta that is a Controlled
Subsidiary. For additional clarity, any event causing a Person that was once a
Controlled Subsidiary to no longer meet the requisite conditions of being a
Controlled Subsidiary as set forth in this Section 1.6, whether by Change of
Control or otherwise, shall render such Person to be no longer a Controlled
Subsidiary.

1.7.   “Covered Party” shall mean either Party and (but not necessarily together
with) all of its Covered Subsidiaries.   1.8.   “Covered Subsidiary” shall mean
any Granting Subsidiary in which a Party owns or controls an interest sufficient
to receive at least forty percent (40%) of the profits and/or losses of such
Granting Subsidiary, provided that such Granting Subsidiary shall be deemed to
be also a Covered Subsidiary only so long as:

  (a)   the Party owning or controlling such interest has not contractually or
otherwise surrendered, limited, or in any other way forfeited any part of its
share of the profits or losses distributed by the Granting Subsidiary;     (b)  
the Party owning or controlling the shares, securities, or other interest
required under Sections 1.19(a), 1.19(b) or 1.19(c) for such Granting Subsidiary
to be a Subsidiary has not contractually or otherwise surrendered, limited, or
in any other way constrained its authority to elect the managing authority or
make decisions for the entity; and     (c)   all requisite conditions of being a
Covered Subsidiary are met.

-3-



--------------------------------------------------------------------------------



 



     For clarity, any event causing a Person that was once a Covered Subsidiary
to no longer meet the requisite conditions of being a Covered Subsidiary as set
forth in this Section 1.8, whether by Change of Control or otherwise, shall
render such Person to be no longer a Covered Subsidiary.

1.9.   “Former Subsidiary” shall mean a Person that, after meeting all the
requirements of being a Covered Subsidiary set forth in Section 1.8 (including
without limitation agreeing to be bound by the terms of this Agreement), ceased
to meet all the requirements of being a Subsidiary set forth in Section 1.19.  
1.10.   “Granting Subsidiary” shall mean:

  (a)   any Controlled Subsidiary with respect to which a Party has taken all
steps necessary to bind that Controlled Subsidiary to the obligations,
covenants, licenses and other terms of this Agreement, as such steps are further
set forth in Subsection 3.4(a)(1), for so long as such Controlled Subsidiary
remains so bound and continues to meet the requisite conditions for being a
Controlled Subsidiary (subject to the terms of, among other provisions of this
Agreement, Section 3.4(g)); and     (b)   any Minority Subsidiary who has
elected and taken all steps necessary to be bound by the obligations, covenants,
licenses and other terms of this Agreement, as such steps are further set forth
in Subsection 3.4(b), for so long as such Minority Subsidiary meets the
requisite conditions for being a Minority Subsidiary (subject to the terms of,
among other provisions of this Agreement, Section 3.4(g)).

     For clarity, “Intel Granting Subsidiary” shall mean a Controlled Subsidiary
or Minority Subsidiary of Intel that is a Granting Subsidiary and “Transmeta
Granting Subsidiary” shall mean a Controlled Subsidiary or Minority Subsidiary
of Transmeta that is a Granting Subsidiary. For additional clarity, the term
“Granting Subsidiary” shall include all Intel Covered Subsidiaries and Transmeta
Covered Subsidiaries, but the terms “Intel Covered Subsidiary” and “Transmeta
Covered Subsidiary” shall include only those Granting Subsidiaries that meet the
requisite conditions for qualifying as Covered Subsidiaries under the definition
set forth in Section 1.8.

1.11.   “Information System Product” shall mean any active or passive circuit
element, apparatus, appliance, circuit assembly, computer, device, equipment,
firmware, housing, Integrated Circuit, instrumentality, material, method,
process, service, software, substrate or other means for calculating,
classifying, combining, computing, detecting, displaying, handling, hosting,
imaging, inputting, manifesting, measuring, modifying, networking, originating,
photographing, playing, printing, processing, providing, receiving, recording,
reproducing, retrieving, scanning, serving, storing, switching, transmitting or
utilizing any data or any other information for any purpose, including without
limitation any component or subsystem thereof and any supplies therefor.   1.12.
  “Initial Payment” shall mean have the meaning set forth in Section 4.1 hereof.

-4-



--------------------------------------------------------------------------------



 



1.13.   “Integrated Circuit” shall mean an integrated unit comprising one or
more active and/or passive circuit elements associated on one or more
substrates, such unit forming, or contributing to the formation of, a circuit
for performing electrical functions (including, if provided therewith, housing
and/or supporting means).   1.14.   “Intel Licensed Product” shall mean any
product that constitutes: (a) an Information System Product that Intel or an
Intel Covered Subsidiary makes, has made, sells or offers to sell, (b) software
that Intel or an Intel Covered Subsidiary makes, has made, sells or offers to
sell or (c) any combination thereof.   1.15.   “Minority Subsidiary” shall mean
a Subsidiary that is not a Controlled Subsidiary.   1.16.   “Patents” shall mean
Patent Rights that are owned or controlled at any time on or after the Effective
Date by the applicable Party or any of its Granting Subsidiaries or to which
such entities have the right to grant licenses, that have a first effective
filing date or priority date during the Capture Period and to the extent that
the applicable Party or any of its Granting Subsidiaries has the right to grant
licenses within and of the scope set forth in this Agreement and without the
requirement to pay consideration to any third Person (other than employees of
the applicable Party or any of its Subsidiaries) for the grant of a license
under this Agreement. For clarity, “Intel(’s) Patents” shall mean the Patents of
Intel and its Granting Subsidiaries and “Transmeta(‘s) Patents” shall mean the
Patents of Transmeta and its Granting Subsidiaries.   1.17.   “Patent Rights”
shall mean all classes or types of patents (including without limitation
originals, divisions, continuations, continuations-in-part, extensions or
reissues), and applications for these classes or types of patents throughout the
world.   1.18.   “Person” shall mean any natural person, and any corporation,
partnership, limited liability company or other legal entity recognized in any
jurisdiction in the world.   1.19.   “Subsidiary” shall mean any corporation,
partnership, limited liability company or other entity recognized in any
jurisdiction in the world, now or hereafter, in which a Party owns or controls
(either directly or indirectly) any of the following:

  (a)   if such entity has voting shares or stock or other voting securities, at
least forty percent (40%) of the outstanding shares or stock or securities
entitled to vote for the election of directors or similar managing authority; or
    (b)   if such entity does not have voting shares or stock or other voting
securities, at least forty percent (40%) of the ownership interest that
represents the right to make decisions for such entity; or     (c)   any other
ability to elect at least forty percent (40%) of the board of directors or
similar managing authority of the subject entity, whether by contract or
otherwise.

    An entity shall be deemed to be a Subsidiary under this Agreement only so
long as the Party owning or controlling the shares, stock, securities or other
ownership interest

-5-



--------------------------------------------------------------------------------



 



    required under Sections 1.19(a), 1.19(b) or 1.19(c) above has not
contractually or otherwise surrendered, limited or in any other way constrained
its authority to elect the managing authority or make decisions for the entity,
and only so long as all the requisite conditions of being a Subsidiary are met.
For clarity, any event causing a Person that was once a Subsidiary to no longer
meet the requisite conditions of being a Subsidiary as set forth in this
Section 1.19, whether by Change of Control or otherwise, shall render such
Person to be no longer a Subsidiary.   1.20.   “Transmeta Power Management
Technology” shall mean Transmeta’s power management and leakage control
technologies as embodied in Transmeta’s LongRun and LongRun2 technologies. For
clarity, Transmeta Power Management Technology shall not include, as a
non-limiting example, any microprocessor architecture technology.

2. Mutual Releases

2.1.   Transmeta Release.

  (a)   Transmeta (for itself and on behalf of all persons acting for it,
including directors, officers and employees, to the fullest extent Transmeta has
such authority), each of its Granting Subsidiaries and Affiliates, and their
predecessors, successors and assigns hereby release, acquit and forever
discharge Intel and its Covered Subsidiaries that are Covered Subsidiaries as of
the Effective Date from any and all Claims, known or unknown, suspected or
unsuspected, that they have, have had or may have relating to or arising from
any acts, omissions or statements made on or before the later of the Effective
Date or, with respect to any Transmeta Granting Subsidiary, the date of becoming
a Transmeta Granting Subsidiary.     (b)   Transmeta (for itself and on behalf
of all persons acting for it, including directors, officers and employees, to
the fullest extent Transmeta has such authority) and each of its Granting
Subsidiaries and Affiliates, and their predecessors, successors and assigns
hereby release, acquit and forever discharge all the direct and indirect
distributors, customers and contract manufacturers of Intel and of its Covered
Subsidiaries that are Covered Subsidiaries as of the Effective Date, from any
and all claims for patent infringement that they have, have had or may have
based on any acts or omissions occurring on or before the later of the Effective
Date or, with respect to any Transmeta Granting Subsidiary, the date of becoming
a Transmeta Granting Subsidiary, which, had they been performed after the later
of the Effective Date or the date of becoming a Transmeta Granting Subsidiary,
would have been licensed under this Agreement.

2.2.   Intel Release.

  (a)   Intel (for itself and on behalf of all persons acting for it, including
directors, officers and employees, to the fullest extent Intel has such
authority) and each of its Granting Subsidiaries and Affiliates, and their
predecessors, successors and

-6-



--------------------------------------------------------------------------------



 



      assigns hereby release, acquit and forever discharge Transmeta and its
Covered Subsidiaries that are Covered Subsidiaries as of the Effective Date from
any and all Claims, known or unknown, suspected or unsuspected, that they may
have, have had or may have relating to or arising from any acts, omissions or
statements made on or before the later of the Effective Date or, with respect to
any Intel Granting Subsidiary, the date of becoming an Intel Granting
Subsidiary.     (b)   Intel (for itself and on behalf of all persons acting for
it, including directors, officers and employees, to the fullest extent Intel has
such authority) and each of its Granting Subsidiaries and Affiliates, and their
predecessors, successors and assigns hereby release, acquit and forever
discharge all the direct and indirect distributors, customers and contract
manufacturers of Transmeta and of its Covered Subsidiaries that are Covered
Subsidiaries as of the Effective Date, from any and all claims for patent
infringement based on the manufacture, use, sale, offer for sale or importation
of any Transmeta products on or before the Effective Date.

2.3.   Known and Unknown Claims. For clarity, and without limiting or changing
the provisions of Sections 7.8 and 7.9 of this Agreement, the Parties hereby
irrevocably waive any reliance upon Section 1542 of the California Civil Code,
or any similar legal provision, which may be adjudicated for any reason to apply
notwithstanding or as a result of Sections 7.8 and 7.9. Section 1542 of the
California Civil Code states:

      “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

    As between themselves, and as between their Granting Subsidiaries on one
side and their Covered Subsidiaries on the other, the Parties intend the
provisions of Sections 2.1 and 2.2 to be a full release of all claims and
liability, both known and unknown, arising out of any and all acts prior to the
later of the Effective Date or the date of becoming a Granting Subsidiary of a
Party (in the case of a Granting Subsidiary that becomes a Granting Subsidiary
after the Effective Date). Further, as between Transmeta and each of its
Granting Subsidiaries, on one side, and the direct and indirect distributors and
customers of Intel and its Covered Subsidiaries on the other, the Parties intend
the provisions of Section 2.1(b) to be a full release of all claims and
liability, both known and unknown, arising out of any and all acts prior to the
later of the Effective Date or the date of becoming a Transmeta Granting
Subsidiary, which, had such acts been performed after the later of the Effective
Date or the date of becoming a Transmeta Granting Subsidiary, would have been
licensed under this Agreement. These full releases of known and unknown claims
apply in any jurisdiction where an action or claim inconsistent with the release
might be filed, notwithstanding the existence in any such jurisdiction of a
statute or other legal provision similar to Section 1542 of the California Civil
Code.

-7-



--------------------------------------------------------------------------------



 



2.4.   Ownership and Indemnification of Released Claims: Each of Intel and
Transmeta hereby warrants, represents and agrees that it is the sole and lawful
owner of all rights, title, and interests in and to every claim and every matter
which it purports to release in this Section 2, and that it has not heretofore
assigned or transferred, or purported or attempted to assign or transfer to any
Person any claims or other matters herein released. Transmeta shall indemnify,
defend and hold harmless any Person released hereunder from any and all future
claims arising out of or relating to such assignment or transfer by Transmeta of
any claims or other matters released herein. Intel shall indemnify, defend and
hold harmless any Person released hereunder from any and all future claims
arising out of or relating to such assignment or transfer by Intel of any claims
or other matters released herein.   2.5.   Dismissal of Litigation. Within ten
(10) days of the date of Transmeta’s receipt of the Initial Payment, the Parties
shall file stipulations to dismiss all pending lawsuits between them with
prejudice, each Party to bear its own attorneys’ fees and costs.   2.6.  
Stipulation on Re-Examinations. Intel agrees that it will not voluntarily
participate in any of the eleven reexamination proceedings declared by the
United States Patent & Trademark Office in connection with the patents asserted
by Transmeta in the litigation. Notwithstanding anything to the contrary
contained in this Agreement, nothing in this Agreement shall prevent or limit
Intel from complying with any order of a court or other governmental authority.

3. Grant Of Rights

3.1.   Intel Covenant Not to Sue. Subject to the terms and conditions of this
Agreement and so long as Transmeta, its Affiliates and its Granting Subsidiaries
have not Asserted any Transmeta Patent against Intel or any Intel Covered
Subsidiary, Intel and its Granting Subsidiaries hereby agree that they shall not
Assert any Intel Patent against Transmeta or its Covered Subsidiaries for:

  (a)   the making or using of the subject matter claimed by such Intel Patent
solely for the internal research purposes of Transmeta and its Covered
Subsidiaries, so long as such research is conducted by Transmeta employees or
contractors who are (i) engaged by and subject to duties of confidentiality to
Transmeta and (ii) working at facilities regularly operated by Transmeta; and  
  (b)   the inducement or contributory infringement of such Intel Patent arising
solely from Transmeta’s licensing of the Transmeta Power Management Technology
(and related technology transfer and technical support services to the extent
they are reasonably necessary to facilitate such licensing) but only as to the
Transmeta Power Management Technology existing as of October 20, 2007.

For clarity, the above covenants (i) do not apply to, among other things, any
marketing, distribution, sale, offering to sell, importation, manufacturing,
purchasing or other disposition of any product or service, except as expressly
set out in Section 3.1(b) above, and (ii) do not grant

-8-



--------------------------------------------------------------------------------



 



any license, immunity or protection, expressly or by implication, estoppel or
otherwise, to any customer, licensee, distributor, importer or partner of
Transmeta or its Subsidiaries for any act, including but not limited to the
making, having made (including by Transmeta) offering to sell, selling using or
otherwise disposing of any process, machine, manufacture or composition of
matter. No right or covenant granted by Intel under this Section 3.1 is
transferable, whether by assignment, Change of Control or operation of law,
without Intel’s prior written consent, which consent may be withheld at Intel’s
sole discretion.

3.2.   Transmeta Licenses to Intel. Subject to the terms and conditions of this
Agreement, Transmeta and its Granting Subsidiaries hereby grant to:

  (a)   Intel and its Covered Subsidiaries a non-exclusive, non-transferable,
worldwide license, without the right to sublicense, under Transmeta’s Patents
to:

  (1)   make, use, sell (directly and/or indirectly), offer to sell, import and
otherwise dispose of all Intel Licensed Products, alone and in combination with
other Intel Licensed Products and/or other products; and     (2)   make, have
made, use and/or import any equipment and practice any method or process for the
manufacture, use, import and/or sale of Intel Licensed Products; and     (3)  
have made products by another manufacturer for supply to Intel or to any Intel
Covered Subsidiary for use, import, sale, offer for sale or disposition by Intel
or any Intel Covered Subsidiary pursuant to the license granted above in
Section 3.2(a)(1); and

  (b)   direct and indirect customers of Intel and its Covered Subsidiaries a
non-exclusive, non-transferable, worldwide license, without the right to
sublicense, under Transmeta’s Patents to use, sell, offer to sell, import and
otherwise dispose of all Intel Licensed Products, alone and in combination with
other Intel Licensed Products and/or other products; provided however, that any
combination of one or more Intel Licensed Products with one or more other
products shall be licensed under a patent claim of a Transmeta Patent reading on
that combination if and only if the combination would not infringe the claim of
the Transmeta Patent but for the inclusion of at least one Intel Licensed
Product.

    The Parties agree and acknowledge that customers of Intel and its Covered
Subsidiaries are intended to be third-party beneficiaries under the terms of
this Section 3.2.   3.3.   Software. Transmeta understands and acknowledges that
Intel Licensed Products may consist of software, and that software is often
distributed to end users by providing a single master copy of such software to a
distributor, replicator, VAR, OEM or other agent and authorizing such agent to
reproduce such software in substantially identical form and distribute it as a
product of the providing Party. Accordingly, Transmeta agrees that the licenses
granted to Intel in this Section 3 are intended to apply to the reproduction and
subsequent distribution, as a product of Intel or of any of Intel’s

-9-



--------------------------------------------------------------------------------



 



    Covered Subsidiaries, of such software Intel Licensed Products by any such
authorized agent.

3.4.   Covenants, Licenses and Subsidiaries.

  (a)   Intention for Controlled Subsidiaries to be Bound.

  (1)   Each Party (as used in this Section 3.4(a), the “First Party”)
represents, warrants and covenants to the other Party (as used in this
Section 3.4(a), the “Second Party”) that the First Party shall take all
necessary actions, corporate, contractual or otherwise, required to ensure that:

  i.   each and every of its Controlled Subsidiaries which meet the conditions
requisite for being a Controlled Subsidiary as of the Effective Date shall meet
the requisite conditions to become a Granting Subsidiary (including without
limitation agreeing to be bound by the releases, licenses and other terms of
this Agreement) no later than ninety (90) days from the Effective Date; and    
ii.   each and every Person which subsequently becomes one of the First Party’s
Controlled Subsidiaries shall become a Granting Subsidiary no later than sixty
(60) days from the date such Person first meets all the conditions requisite for
being a Controlled Subsidiary.

  (2)   The Parties agree that breach by a First Party of any covenant,
representation or warranty set forth in Subsections 3.4(a)(1)i and 3.4(a)(1)ii
above shall not be a material breach. Additionally, in the event of any such
breach, the Second Party’s remedy shall be strictly limited to the rights, as
its sole and exclusive remedies for any such breach:

  i.   to seek and secure equitable relief ordering such First Party to take all
necessary actions, corporate, contractual or otherwise, required to ensure that
each and every First Party Controlled Subsidiary becomes a Granting Subsidiary;
and     ii.   solely in the event a Person that is, as of the Effective Date, or
at any time after the Effective Date becomes, a First Party Controlled
Subsidiary and thus should have been bound to the terms of this Agreement
pursuant to the terms of Subsection 3.4(a)(1), but was in fact not so bound,
makes an allegation at any time during the term of this Agreement of
infringement of Patent Rights, including without limitation by initiation of
litigation or of any administrative claim, against the Second Party, any Second
Party Covered Subsidiary or their successors-in-interest, regardless of whether
that Person is at the time of such initiation still a Controlled Subsidiary, the
Second Party shall have the right to

-10-



--------------------------------------------------------------------------------



 



      recover from the First Party all damages reasonably foreseeable and
proximately caused by the First Party’s breach of any covenant, representation
or warranty set forth in Subsections 3.4(a)(1)i and 3.4(a)(1)ii.

  (3)   Each Party agrees to take all steps that are reasonable and in good
faith under the circumstances to ensure that all Patents directed to inventions
that are made by its employees and former employees, as well as the employees
and former employees of its Subsidiaries, and/or all Patents directed to
inventions that are made by its contractors during performance of work paid for
by the Party or any of its Subsidiaries, in each case, either alone or in
conjunction with the employees and/or contractors of one or more of its
Subsidiaries or third Persons (to the extent legally possible), are subject to
the licenses or covenant not to sue under this Agreement. Each Party further
agrees to take all steps that are reasonable and in good faith under the
circumstances to ensure that all Patents directed to inventions that are made in
substantial part using funding provided directly or indirectly by that Party
and/or its Subsidiaries are covered by the licenses or covenant not to sue under
this Agreement.

  (b)   Election of Intel Minority Subsidiary to be Bound. Each Intel Minority
Subsidiary may elect to become a Granting Subsidiary by agreeing in writing to
be bound by the releases, licenses and all other terms of this Agreement. Each
Intel Minority Subsidiary which becomes an Intel Granting Subsidiary will become
an Intel Covered Subsidiary only if and for only as long as all requisite
conditions of being an Intel Covered Subsidiary are met.     (c)   Broad Scope.
In the event that neither a Party nor any of its Granting Subsidiaries has the
right to grant a license or covenant not to sue under any particular Patent
Rights of the scope set forth in this Agreement, then the license or covenant
not to sue granted herein under such Patent Rights shall be of the broadest
scope the Party or any of its Granting Subsidiaries has the right to grant.    
(d)   Consent to Third-Party License Grant. If a third Person has the right to
grant a covenant not to sue and/or license under Patent Rights within the scope
of those granted under Section 3 of this Agreement, but such right is subject to
the consent of the other Party or any of its Granting Subsidiaries
(collectively, “Consenting Party”), the Consenting Party shall provide said
third Person with any consent required to enable said third Person to so
covenant not to sue and/or license on whatever terms such third Person may deem
appropriate. In the event said Covered Party is required to pay any royalties or
other consideration to such third Person for such grant of Patent Rights and the
Consenting Party receives all or any portion of any such royalties or other
consideration, the Consenting Party shall tender to such Covered Party an amount
equal to the value of any royalties or other consideration received by the
Consenting Party as a result of said third Person so covenanting not to sue
and/or licensing such Covered Party, but such

-11-



--------------------------------------------------------------------------------



 



      amount shall in no case be more than the amount such Covered Party
actually paid to said third Person for such grant of Patent Rights.     (e)   No
Sham Subsidiaries. The Parties represent, warrant and covenant that they shall
not participate in the creation or acquisition of any Subsidiary where a primary
purpose of such creation or acquisition is to extend the benefits of this
Agreement to a third Person. The Parties agree that any such attempt shall not
extend any rights under this Agreement to such third Person or Subsidiary,
including without limitation any benefit as a Covered Subsidiary.     (f)  
Restricted Patent Rights. If any Transmeta or any Transmeta Granting Party owns
or has the right to enforce or control the enforcement of any Patent Rights, but
does not have the right to license such Patent Rights to Intel under the terms
of this Agreement (such Patent Rights referred to in this Section 3.4(f) as
“Restricted Patent Rights”) then, if and to the extent such Restricted Patent
Rights would have been licensed to Intel under this Agreement if Transmeta or
the Transmeta Granting Subsidiary had the right to license such Restricted
Patent Rights:

  (1)   Transmeta and the Transmeta Granting Subsidiary hereby grants to Intel,
and promises for itself and its permitted successors and assigns of such
Restricted Patent Rights to abide by its grant of, an immunity from suit for
infringement of such Restricted Patent Rights of a scope identical to the rights
that would have been granted under this Agreement if Transmeta or the Transmeta
Granting Subsidiary had the right to license such Restricted Patent Rights;    
(2)   Transmeta and the Transmeta Granting Subsidiary shall not give its assent
if that assent is required to allow a third Person to Assert the Restricted
Patent Rights against Intel products or activities; provided that in any event
Transmeta and the Transmeta Granting Subsidiary shall be free to fulfill its
preexisting contractual obligations to provide assistance and support as may be
required under any pre-existing contractual agreement; and     (3)   Transmeta
and the Transmeta Granting Subsidiary promise to offset or repay over to Intel
any monetary awards for damages and/or royalties to be paid or paid by Intel and
owing to or ultimately delivered to Transmeta or the Transmeta Granting
Subsidiary as a result of litigation or received in compromise of any claim by
the holder of the Restricted Patent Rights against Intel Licensed Products to
the extent attributable to such Restricted Patent Rights.

  (g)   Cessation of Subsidiary Status. Notwithstanding anything to the contrary
contained in this Agreement, the extension of rights under Sections 3.1 and 3.2
hereof to a Covered Subsidiary shall apply only during the time period when such
Covered Subsidiary meets all requisite conditions of being a Covered Subsidiary.

-12-



--------------------------------------------------------------------------------



 



      However, if a Granting Subsidiary of a Party holds any Patents that are
licensed to or the subject of a covenant not to sue for the benefit of the other
Party and its Covered Subsidiaries under the terms of this Agreement and that
Granting Subsidiary ceases to meet all requisite conditions of being a Granting
Subsidiary for any reason, the licenses or covenants not to sue granted by such
Granting Subsidiary to the other Party and its Covered Subsidiaries under the
terms of this Agreement shall continue for the life of the Patents subject to
such licenses, and the terms of Sections 7.14 and 7.15 shall continue to apply
to such Patents, even after such entity ceases to meet all the requirements of
being a Granting Subsidiary.     (h)   Rights Requiring Payment to Third
Parties. Notwithstanding anything to the contrary contained in this Agreement,
in the event that a Party or any of its Granting Subsidiaries (the “Grantor”)
obtains any Patent Rights that would be included within the Patents licensed or
covenants not to sue under this Agreement but for the fact that granting such a
license or covenant would require such Grantor to make payments to a third
Person who is not its Subsidiary, such Patent Rights shall be included within
the Patents, if the other Party or one or more of its Covered Subsidiaries
agrees in a separate written agreement to be bound by, and protect such Grantor
against, those payment obligations.     (i)   Rights to Former Subsidiaries.
Notwithstanding anything to the contrary in this Agreement, including without
limitation the provisions of Section 3.4(g), Transmeta grants to each Intel
Covered Subsidiary that becomes a Former Subsidiary a patent license
sufficiently broad to encompass the existing and anticipated business operations
of the Former Subsidiary as of the time the Former Subsidiary ceases to meet all
requirements of being a Subsidiary, as set forth in the definition of that term
in Section 1.19, provided that:

  (1)   within six (6) months of the date the Former Subsidiary ceases to meet
all requirements set forth in the definition of Subsidiary, Intel notifies
Transmeta in writing of its intention to exercise its rights under this
Section 3.4(i); and     (2)   the Former Subsidiary does not first initiate a
lawsuit or other proceeding alleging patent infringement against Transmeta or
any of its Granting Subsidiaries for the activities that are subject to the
covenant granted in Section 3.1 of this Agreement.

3.5.   No Other Rights. No rights are granted under this Agreement, by
implication, estoppel, statute or otherwise, except as expressly set forth
herein. Without limiting the previous sentence, except as expressly provided in
Section 3, nothing in the licenses or immunities granted under this Agreement or
otherwise contained in this Agreement shall expressly or by implication,
estoppel or otherwise give either Party or any of its Granting Subsidiaries any
right to license (or sublicense) the other Party’s Patents to others. Nor does
anything in this Agreement grant any license to any Transmeta Covered Party.

-13-



--------------------------------------------------------------------------------



 



4. Business Terms

4.1.   Consideration and Payment. In consideration of the Parties’ obligations
under this Agreement, including without limitation the releases, covenants and
licenses set forth in Sections 2 and 3, Intel shall make (i) a one-time
non-refundable cash payment of One Hundred and Fifty Million U.S. Dollars
(US$150,000,000) to Transmeta (“Initial Payment”) within thirty (30) days of the
Effective Date, and (ii) non-refundable annual payments of Twenty Million U.S.
Dollars (US$20,000,000) to Transmeta payable on January 31st of every year
beginning in 2009 and continuing through 2013. For purposes of clarification,
the total amount paid by Intel to Transmeta under this Section 4.1 shall not
exceed Two Hundred and Fifty Million U.S. Dollars (US$250,000,000). Intel shall
pay the sums due by wire transfer for the account of Transmeta to such account
as Transmeta may indicate from time to time by written notice to Intel in
accordance with this Agreement no less than thirty (30) days before any payment
is due to Transmeta.   4.2.   Taxes. The payments specified in Section 4.1 above
shall be the total amount paid by Intel, without any additional amounts due or
paid as a result of any present and future taxes (including without limitation
any income taxes, sales taxes, use taxes, stamp taxes, value added taxes,
property taxes and all other taxes, duties or imposts) that may be imposed by
any taxing authority on or in relation to this Agreement. Payment of any and all
such taxes shall be the sole responsibility of Transmeta. In the event Intel in
its reasonable judgment believes that it is prohibited by law from making the
payment specified in Section 4.1 unless Intel deducts or withholds taxes
therefrom and remits such taxes to any taxing jurisdiction, Intel shall notify
Transmeta of such belief in writing and confer with Transmeta in good faith
regarding the basis for such belief. If after conferring with Transmeta, Intel
continues to believe that it is prohibited by law from making the payment
specified in Section 4.1 unless Intel deducts or withholds taxes therefrom and
remits such taxes to any taxing jurisdiction, then Intel may duly withhold and
remit such taxes and shall pay to Transmeta the remaining net amount after the
taxes have been withheld. If under any applicable income tax treaty the amount
of taxes withheld can be reduced, Intel will do so provided that Transmeta
provides all documents necessary to avail itself of this reduction in
withholding tax. Intel shall not reimburse Transmeta for the amount of such
taxes withheld. Upon Transmeta’s request, Intel will promptly furnish Transmeta
with a copy of an official tax receipt or other appropriate evidence of any
taxes imposed on payments made under this Agreement.   4.3.   Technology License
Agreement. Concurrent with the execution of this Agreement, the Parties will
enter into a Technology License Agreement substantially in the form attached as
Exhibit A hereto pursuant to which Transmeta will license to Intel and its
Covered Subsidiaries Transmeta’s LongRun, LongRun2 and related technologies.

5. Term, Termination And Suspension

5.1.   Term. This Agreement and the rights and licenses granted under this
Agreement shall become effective on the Effective Date, and shall continue in
effect until the expiration of

-14-



--------------------------------------------------------------------------------



 



    the last to expire of the Patents, unless earlier terminated by the Parties
pursuant to Section 5.2.   5.2.   Termination and Suspension. This Agreement may
only be terminated upon the mutual written agreement of all of the Parties.
However, the Parties shall have the limited right to temporarily suspend
performance of certain obligations in the following circumstances:

  (a)   Limited Right To Suspend Performance By Intel. In the event that Intel,
an Intel Covered Subsidiary, and/or a direct or indirect customer of Intel is
sued for infringement of one or more Transmeta Patents that Intel contends
is(are) licensed under this Agreement, or Intel receives from a direct or
indirect customer of Intel a written tender of indemnification based upon a
written charge of infringement of one or more Transmeta Patents that Intel
contends is(are) licensed under this Agreement, then Intel shall have the right
to suspend making the payments required by Section 4.1 until (i) such suit is
dismissed, (ii) such charge is withdrawn in writing, or (iii) the issue of
whether or not the alleged infringement is licensed under this Agreement has
been adjudicated or otherwise resolved. Transmeta agrees that Intel’s good faith
suspension of performance under this Section 5.2(a) shall not constitute a
breach of this Agreement.     (b)   Limited Right To Suspend Performance By
Transmeta. In the event that Intel fails to make any payment required by
Section 4.1 and Intel has not invoked its rights under Section 5.2(a), Transmeta
shall have the right to suspend the licenses granted under Section 3.2 until all
payments, including accrued interest, have been made to Transmeta, at which time
the licenses to Intel under this Agreement shall immediately resume effective as
of the date of the initial suspension. Intel agrees that Transmeta’s good faith
suspension of performance under this Section 5.2(b) shall not constitute a
breach of this Agreement. For purposes of clarity, Transmeta shall not have the
right to suspend performance under this Section 5.2(b) based solely on Intel’s
invocation of its rights under Section 5.2(a).

5.3.   Survival. The provisions of Sections 1, 2, 3, 4.1, 5.3, 6 and 7 will
survive any termination or expiration of this Agreement as a whole.

6. Warranties and Disclaimer

6.1.   Transmeta represents and warrants that:

  (a)   Transmeta has not assigned or granted any exclusive licenses to any
third Person for any Transmeta Patent Rights prior to the Effective Date; and  
  (b)   Transmeta has taken, and will continue to take, steps that are
reasonable and in good faith under the circumstances to ensure that all Patent
Rights having a first effective filing date or priority date during the Capture
Period and directed to inventions made by the employees and former employees of
Transmeta and its

-15-



--------------------------------------------------------------------------------



 



      Granting Subsidiaries during and within the scope of their employment at
Transmeta have been assigned to Transmeta and are included as Transmeta Patents
under this Agreement; and     (c)   Transmeta has the right and authority to
grant the licenses granted under Section 3.2 of this Agreement.

6.2.   Nothing contained in this Agreement shall be construed as:

  (a)   a warranty or representation by any Party or any Granting Subsidiary as
to the validity, enforceability or scope of any class or type of Patent Right;
or     (b)   an agreement by or obligation of any Party or any Granting
Subsidiary to bring or prosecute actions or suits against any third Person for
infringement or conferring any right to bring or prosecute actions or suits
against any third Person for infringement; or     (c)   an agreement by or
obligation of any Party or any Granting Subsidiary to defend any action or suit
brought by a third Person that challenges the validity of any of its patents; or
    (d)   conferring any right to any Person to use in advertising, publicity,
or otherwise, any trademark, trade name or names, or any contraction,
abbreviation or simulation thereof, of any Party or any Granting Subsidiary; or
    (e)   conferring by implication, estoppel or otherwise, to any Person, any
license or other right under any Patent Rights, copyright, maskwork, trade
secret, trademark or other intellectual property right, except the licenses,
covenants and rights expressly granted under this Agreement; or     (f)   a
requirement that either any Party or any Granting Subsidiary file or maintain
any patent; or     (g)   an obligation of any Party or any Granting Subsidiary
to file any patent application, or to secure any patent or Patent Rights, or to
maintain any patent in force.

6.3.   NO IMPLIED WARRANTIES. EACH PARTY AND EACH GRANTING SUBSIDIARY HEREBY
DISCLAIMS ANY AND ALL IMPLIED WARRANTIES WITH RESPECT TO ITS PATENTS, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.   6.4.   Covenants. Transmeta covenants that, in the event
that it is made aware of any patent or patent application directed to inventions
made by its or its Granting Subsidiaries’ employees or former employees during
and within the scope of their employment at Transmeta that has not been assigned
to Transmeta, Transmeta shall cooperate with Intel

-16-



--------------------------------------------------------------------------------



 



    in good faith and use efforts that are commercially reasonable under the
circumstances to cause the applicable employee(s) or former employee(s) to
assign the applicable patent or patent application to Transmeta.   6.5.  
Indemnification. Transmeta shall indemnify and hold harmless Intel, its Covered
Subsidiaries and each of their officers, directors and employees from and
against any and all claims, liabilities, losses, costs and expenses (including
reasonable attorneys’ fees) of any kind finally levied against or incurred by
Intel, its Covered Subsidiaries, and their officers, directors and employees,
arising out of or in connection with any breach of any of the representations or
warranties set forth in Section 6.1 of this Agreement. Intel shall have sole
control of the defense and settlement of all claims, actions or proceedings and
all negotiations relating thereto.

7. Miscellaneous Provisions

7.1.   Authority. Each Party and each Granting Subsidiary represents and
warrants that it has the right to grant the licenses and releases it grants
under this Agreement.

7.2.   No Assignment or Assumption.

  (a)   General. This Agreement is personal to the Parties and their Granting
Subsidiaries. Neither this Agreement nor any right or obligation hereunder shall
be assignable or assumable, whether in connection with a Change of Control,
bankruptcy or otherwise, either voluntarily, by operation of law or otherwise,
without the prior written consent of the other Party, which consent may be
withheld at the sole discretion of such other Party; provided, however, that
Transmeta may, in its sole discretion, and without consent by Intel, sell,
assign, transfer or pledge the rights to receive payments under Section 4.1 of
this Agreement. Notwithstanding the foregoing, Transmeta may assign this
Agreement in connection with a sale or transfer of all or substantially all of
its assets (including in connection with a Change of Control or by operation of
law); provided that (i) Transmeta gives Intel not less than twenty (20) days’
prior written notice and (ii) the assignee agrees in writing to be bound by all
the terms and conditions of this Agreement. The Parties agree that, upon any
assignment or transfer of this Agreement by Transmeta, whether by assignement,
Change of Control or operation of law, the covenants granted by Intel in
Section 3.1 herein shall automatically and immediately terminate without any
further action or notice by Intel unless Intel has granted prior written consent
specifically directed to the assignment of the covenants pursuant to
Section 3.1.     (b)   Assignment or Assumption in Bankruptcy. Without limiting
any other provision of this Agreement, with respect to any proposed or purported
assumption or assignment of any right or duty under this Agreement by a Party or
any Covered Subsidiary during or in connection with any bankruptcy proceeding
related to that Party or Covered Subsidiary, the Parties agree and stipulate as
follows:

-17-



--------------------------------------------------------------------------------



 



  (1)   This Agreement is an executory agreement under 11 U.S.C. § 365 (Title 11
of the United States Code being henceforth referred to in this Section 7.2(b) as
the “Bankruptcy Code”);     (2)   This Agreement is personal to the Parties and
their Granting Subsidiaries. As a licensor of, or grantor of covenants related
to, intellectual property (as that term is defined in Section 101 of the
Bankruptcy Code) under this Agreement, in entering this Agreement and granting
the rights it grants under this Agreement, each Party and each Granting
Subsidiary has, in its efforts to protect its own valuable intellectual
property, relied on the particular skills and business qualities of the
recipients of such rights. Such skills and business qualities include, without
limitation, the expected future innovation of the other Party and its Covered
Subsidiaries to be licensed to each Party and Covered Subsidiary under this
Agreement, and the particular market segments addressed by the other Party and
its Covered Subsidiaries in their businesses. Therefore, the Parties and the
Granting Subsidiaries agree that in the event of either Party’s entry into
bankruptcy proceedings of any kind (including without limitation the entry into
bankruptcy proceedings of any kind by any Covered Subsidiary), this Agreement is
of the type described in Section 365(c)(1) of the Bankruptcy Code because U.S.
patent law prohibits the assignment of a patent license without the consent of
the licensor, and thus, notwithstanding the provisions of Section 365(f) of the
Bankruptcy Code or any similar provision, this Agreement may not be assumed or
assigned in bankruptcy by a Party or any of its Covered Subsidiaries without the
consent of the other Party to this Agreement.     (3)   The Parties agree that
in the event that Transmeta and/or its Granting Subsidiary files or has filed
against it a petition for relief under the Bankruptcy Code and this Agreement
were rejected in such case, Intel may, in accordance with Section 365(n)(1)(B)
of the Bankruptcy Code, elect to retain its license rights with respect to the
Transmeta Patents under Section 3 of this Agreement, in which event Intel shall
remain liable to the extent provided in Section 365(n)(1)(B) for the payments
set forth in Section 4.1 and such payments shall be deemed royalties for the
ongoing licenses set forth in Section 3.2 herein.

  (c)   Any purported assignment, assumption or transfer in violation of this
Section 7.2 shall be null and void. Subject to the provisions of this
Section 7.2, this Agreement shall be binding upon and inure to the benefit of
the Parties, the Granting Subsidiaries and their permitted successors and
assigns.

7.3.   Notice. All notices required or permitted to be given under the terms of
this Agreement shall be in writing (regardless of whether the provision
requiring such notice expressly calls for such notice to be in writing) and
shall be delivered by hand, or if dispatched by

-18-



--------------------------------------------------------------------------------



 



    prepaid air courier or by registered or certified airmail, postage prepaid,
addressed as follows:

     
If to Transmeta or any of its Granting Subsidiaries:
  If to Intel or any of its Granting Subsidiaries:
 
   
President
  General Counsel
Transmeta Corporation
  Intel Corporation
2540 Mission College Blvd.
  2200 Mission College Blvd.
Santa Clara, CA 95054
  Santa Clara, CA 95052
United States of America
  United States of America
 
   
With copies to:
  With a copy to:
General Counsel
  Director of Licensing
Transmeta Corporation
  Intel Corporation
2540 Mission College Blvd.
  2200 Mission College Blvd.
Santa Clara, CA 95054
  Santa Clara, CA 95052
United States of America
  United States of America
 
   
Mark A. Leahy, Esq.
   
Fenwick & West LLP
   
801 California Street
   
Mountain View, CA 94041
   
United States of America
   

    Such notices shall be deemed to have been served when received by the
addressee or, if delivery is not accomplished by reason of some fault of the
addressee, when tendered for delivery. Either Party may give written notice of a
change of address and, after notice of such change has been received, any notice
or request shall thereafter be given to such Party as above provided at such
changed address.   7.4.   No Rule of Strict Construction. Regardless of which
Party may have drafted this Agreement or any part thereof, no rule of strict
construction shall be applied against either Party or any of its Granting
Subsidiaries. If any provision of this Agreement is determined by a court to be
unenforceable, the Parties shall deem the provision to be modified to the extent
necessary to allow it to be enforced to the extent permitted by law, or if it
cannot be so modified, the provision will be severed and deleted from this
Agreement, and the remainder of the Agreement will continue in effect.   7.5.  
Taxes. Subject to the provisions of Section 4.2, each Party and each Granting
Subsidiary shall be responsible for the payment of its own tax liability arising
from this transaction.   7.6.   Entire Agreement. This Agreement embodies the
entire understanding of the Parties and their Granting Subsidiaries with respect
to the subject matter hereof, and merges all prior oral or written
communications between them, including without limitation, the Binding

-19-



--------------------------------------------------------------------------------



 



    Term Sheet. Neither of the Parties or their Granting Subsidiaries shall be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein. No oral explanation or oral information by either
Party or any Granting Subsidiary shall alter the meaning or interpretation of
this Agreement.   7.7.   Modification; Waiver. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless assented to in writing by the Party who would be charged, or
whose Granting Subsidiary would be charged, and the waiver of any breach or
default will not constitute a waiver of any other right under, or any subsequent
breach or default of, this Agreement.   7.8.   Governing Law. All matters
arising out of or related to this Agreement, including without limitation all
matters connected with its performance, shall be construed, interpreted, applied
and governed in all respects in accordance with the laws of the United States of
America and the State of Delaware, without reference to conflict of laws
principles.   7.9.   Jurisdiction. All disputes and litigation arising out of or
related to this Agreement, including without limitation matters connected with
its performance and litigation between Covered Parties regarding the Patents
licensed hereunder, shall be subject to the exclusive jurisdiction of the courts
of the State of Delaware or of the Federal courts sitting therein. Each Party
and each Granting Subsidiary hereby irrevocably submits to the personal
jurisdiction of such courts and irrevocably waives all objections to such venue.
  7.10.   Dispute Resolution. Any dispute arising out of or related to this
Agreement shall be resolved as follows: First, within forty five (45) days from
one Party’s written request to the other, senior executives of both Parties
shall meet to attempt to resolve such dispute. If the senior executives cannot
resolve the dispute, either Party may then make a written demand for formal
dispute resolution by tendering to the other Party notice of the dispute and its
intent to invoke the terms of this Section 7.10. The Parties agree to meet
within ninety (90) days of such a demand with an impartial mediator selected by
mutual agreement to consider dispute resolution alternatives other than
litigation. In the event the Parties cannot agree on a mediator, they shall each
select one nominator, who shall not at that time be employed by either Party,
and the two nominators shall agree on and appoint the mediator. If the Parties
have not resolved the dispute or agreed on an alternative method of dispute
resolution within thirty (30) days after the one-day mediation, either Party may
begin litigation proceedings; provided, however, nothing in this provision shall
prevent either Party from seeking preliminary injunctive relief. The prevailing
party in any legal action brought by one Party against the other and arising out
of this Agreement shall be entitled, in addition to any other rights and
remedies that such prevailing party may have, to reimbursement for all losses
and expenses incurred by such prevailing party and its customers, including
without limitation, court costs and reasonable attorneys’ fees. In addition,
Intel shall further have the right to offset and

-20-



--------------------------------------------------------------------------------



 



    deduct any monies awarded under this Section 7.10 from any payments required
to be made by Intel under Section 4.1.

7.11.   Confidentiality of Terms. Each Party and each Granting Subsidiary
thereof shall keep the terms of this Agreement (including without limitation the
payment terms) confidential and shall not now or hereafter divulge these terms
to any third Person except:

  (a)   with the prior written consent of the other Party; or     (b)   to any
governmental body having jurisdiction and authority to compel such disclosure,
provided that before such disclosure the Party or Granting Subsidiary required
to make such disclosure shall seek confidential treatment of any disclosed
portion of this Agreement and shall reasonably cooperate with the other Party in
seeking and securing such confidential treatment; and provided that, in the
event that Transmeta or any of its Granting Subsidiaries is requested or is
legally required or becomes legally compelled by any governmental authority or
regulatory body (including without limitation the Securities and Exchange
Commission) or by statute or regulation or by oral questions, interrogatories,
requests for information or documents, subpoena, criminal or civil investigative
demand or similar process, including without limitation in connection with any
public or private offering of the capital stock of Transmeta or any of its
Granting Subsidiaries to disclose any terms of this Agreement, Transmeta and its
impacted Granting Subsidiary shall provide Intel with prompt written notice of
that fact before such disclosure and will use their best efforts to fully
cooperate with Intel to seek a protective order, confidential treatment or other
appropriate remedy with respect to the disclosure. In the event of any such
disclosure, Transmeta or such compelled Transmeta Granting Subsidiary shall
disclose only that portion of the confidential information that Transmeta is
legally required to disclose and shall exercise its best efforts to obtain
reliable assurance that confidential treatment will be accorded such information
to the extent requested by Intel and to the maximum extent possible under law.
Transmeta and each Granting Subsidiary agrees that it shall provide Intel with
drafts of the disclosing materials in which Transmeta or such Granting
Subsidiary desires to disclose confidential information under this Section
7.11(b) at least five (5) business days prior to the proposed disclosure in
order to afford Intel a reasonable opportunity to review and comment upon the
proposed disclosure, and that it shall make any changes to such materials as
requested by Intel to the extent permitted by law; or     (c)   subject to
Sections 7.11(d) and 7.11(e) below, as otherwise may be required by law or legal
process, including without limitation to legal and financial advisors in their
capacity of advising a Covered Party with respect to such matters, provided such
advisors are obligated not to further disclose to any other Person any portion
these terms; or     (d)   during the course of litigation, so long as the
disclosure of such terms and conditions are restricted in the same manner as is
the confidential information of the other litigating parties and so long as
(a) the restrictions are embodied in a

-21-



--------------------------------------------------------------------------------



 



      court-entered protective order and (b) the disclosing Party or Granting
Subsidiary informs the other Party in writing at least ten (10) days in advance
of the disclosure; or

  (e)   in confidence to legal counsel, accountants, banks and financing sources
and their advisors having a reasonable need to know, solely in connection with
complying with information requests associated with contemplated and executed
financial transactions, subject to customary written obligations of
non-disclosure, non-use and safe-keeping; or     (f)   Intel and its Covered
Subsidiaries may state to any potential customer and any customer who has
purchased an Intel Licensed Product that they believe such Intel Licensed
Product is licensed under Transmeta’s Patents; or     (g)   Transmeta and its
Covered Subsidiaries, if any, may, under a written agreement containing
reasonable and customary non-disclosure terms, disclose to any potential
customer and any customer who has licensed Transmeta’s Power Management
Technology the exact text of Sections 3.1(a) and 3.1(b); or     (h)   Intel may
disclose to its Minority Subsidiaries (and their shareholders) the terms of this
Agreement to inform or facilitate the Minority Subsidiaries’ decision on whether
to elect to be bound by this Agreement pursuant to Section 3.4(b) hereof; or    
(i)   Either Party may file this Agreement in the United States Patent and
Trademark Office in accordance with 35 USC §135(c) and 37 CFR §41.205, in which
case the Party shall file the Agreement in a sealed envelope and request
pursuant to 37 CFR §41.205(c) that the document be kept separate from the file
of any application or interference, and made available only to government
agencies on written request, or to any Person upon petition accompanied by the
fee set forth in 37 CFR §41.20(a) and upon a showing of good cause.

    Additionally, each Party may use similar terms and conditions in other
agreements.

7.12.   Publicity. Subject to the provisions of Section 7.11, the Parties agree
they will make no public statements or announcements relating to this Agreement.
Notwithstanding the foregoing, both Parties shall have the right under a
confidentiality agreement to inform third parties under a confidentiality
agreement of the rights, obligations and benefits granted to them and their
Covered Subsidiaries under this Agreement.

7.13.   Force Majeure. The Parties and their Granting Subsidiaries shall be
excused from any failure to perform any obligation under this Agreement to the
extent such failure is caused by war, acts of public enemies, strikes or other
labor disturbances, fires, floods, acts of God, or any causes of like or
different kind beyond the control of the Party or Granting Subsidiary excused
from performing under this Section 7.13; provided, however, for clarity, that
the refusal of a Party’s (or any Covered Subsidiary or Granting Subsidiary) to
allow its Subsidiary to perform the Subsidiary’s obligations under this

-22-



--------------------------------------------------------------------------------



 



      Agreement shall not be deemed to be beyond the control of such Subsidiary
or the person so refusing, and shall be deemed a breach of this Agreement by
both such Person and such Subsidiary.

7.14.   Assignment of Patents. The Parties and their Granting Subsidiaries agree
that the rights, licenses and covenants granted under this Agreement shall run
with the assignment of any Patents. Furthermore, neither Transmeta nor any of
its Granting Subsidiaries shall assign or grant any right under any of its
Patents unless such assignment or grant is made subject to the rights and
licenses granted under this Agreement. Any purported assignment or grant of
right in violation of this Section 7.14 shall be null and void.

7.15.   Patent Inquiries. Each Party (and, in the case of any Person that was
but is no longer a Granting Subsidiary, any such Person) shall, upon a request
from the other Party sufficiently identifying any patent or patent application,
inform the other Party as to the extent to which said patent or patent
application is subject to the licenses and other rights granted under this
Agreement. If such licenses or other rights under said patent or patent
application are restricted in scope, copies of all pertinent provisions of any
contract or other arrangement creating such restrictions shall, upon request, be
furnished to the Party making such request, unless such disclosure is prevented
by such contract, and in such event, a statement of the nature of such
restriction shall be provided.

7.16.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement. Any counterpart or other signature delivered in
electronic form or by facsimile by a Party shall be deemed for all purposes as
being a good and valid execution and delivery of this Agreement by that Party.

[The remainder of this page is left blank intentionally.]

-23-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties to have caused this Agreement to be duly
executed on the date below written.

                      INTEL CORPORATION       TRANSMETA CORPORATION    
 
                   
By:
  /s/ SUZAN A. MILLER
 
      By:   /s/ LESTER M. CRUDELE
 
   
 
                         Suzan A. Miller            Lester M. Crudele          
        Printed Name       Printed Name    
 
                         Vice President & Deputy General Counsel      
     President & Chief Executive Officer                   Title       Title    
 
                         December 31, 2007            December 31, 2007        
          Date       Date    

-24-



--------------------------------------------------------------------------------



 



Exhibit A
Form of Technology License Agreement

-25-